Name: Commission Regulation (EEC) No 688/90 of 21 March 1990 correcting Regulation (EEC) No 670/90 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/ 18 Official Journal of the European Communities 22. 3 . 90 COMMISSION REGULATION (EEC) No 688/90 of 21 March 1990 correcting Regulation (EEC) No 670/90 fixing the export refunds on poultrymeat to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EEC) No 670/90 (3) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion Article 1 In the Annex to Regulation (EEC) No 670/90, 'ECU 20/100 kg' opposite Product code 0207 10 55 000 for destination 07 is hereby replaced by 'ECU 30/ 100 kg'. Article 2 This Regulation shall enter into force on 22 March 1990. It shall apply with effect from 20 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29 . (') OJ No L 73, 20. 3 . 1990, p. 23 .